 



Exhibit 10.3
KBR
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Purpose of the Plan
    1    
ARTICLE II Definitions
    1    
ARTICLE III Administration of the Plan
    3    
ARTICLE IV Allocations Under the Plan; Participation in Plan; Selection for
Awards
    4    
ARTICLE V Non-Assignability of Awards
    5    
ARTICLE VI Vesting
    5    
ARTICLE VII Distribution of Awards
    6    
ARTICLE VIII Nature of Plan
    7    
ARTICLE IX Funding of Obligation
    7    
ARTICLE X Amendment or Termination of Plan
    7    
ARTICLE XI General Provisions
    8    
ARTICLE XII Effective Date
    9    
SCHEDULE A
    10  
APPENDIX A
    11    
ARTICLE XIII Allocations Under the Plan
    11    
ARTICLE XIV Vesting
    11    
ARTICLE XV Distribution of Awards
    11  

(i)



--------------------------------------------------------------------------------



 



KBR SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN
W I T N E S S E T H:
     WHEREAS, the Board of Directors of Halliburton Company (“Halliburton”) has
previously adopted the Halliburton Company Supplemental Executive Retirement
Plan, as most recently amended and restated effective December 7, 2005, for the
benefit of its employees and the employees of its subsidiaries to aid such
employees in making more adequate provision for their retirement; and
     WHEREAS, Halliburton determined that it would be appropriate and desirable
for Halliburton to separate the business and assets of KBR, Inc. (the “Company”)
and its subsidiaries, from the business and assets of Halliburton and its other
subsidiaries through an initial public offering of the common stock of the
Company; and
     WHEREAS, Halliburton plans to take action which will result in the Company
and its subsidiaries ceasing to be a member of the Halliburton controlled group;
and
     WHEREAS, the Company desires to provide benefits for certain of its new
employees including certain current employees who had previously participated in
the HAL Plan, as hereafter defined; and
     WHEREAS, pursuant to the terms of the HAL Plan, each Employer thereunder
was liable for the benefits related to its employees, and the Company and the
Employers hereunder desire to continue to provide to such employees an
opportunity to make deferrals of certain amounts, consistent with the provisions
of Section 409A of the Internal Revenue Code of 1986 as amended (the “Code”);
and
     WHEREAS, the provisions of the HAL Plan, as amended through the Effective
Date, will remain in effect for all deferrals prior to the Effective Date; and
     WHEREAS, the Company desires to preserve the material terms of the HAL Plan
as in effect on December 31, 2004 (the “Grandfathered Plan”) in order that
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Code; and
     WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts deferred under the Grandfathered Plan, which provisions shall be
substituted for the corresponding provisions contained herein.
     NOW THEREFORE, the HAL Plan, including the Grandfathered Plan, is hereby
continued for Senior Executives with the terms set forth below, and is hereby
renamed the KBR Supplemental Executive Retirement Plan to read as follows,
effective as of the Effective Date:

(ii)



--------------------------------------------------------------------------------



 



ARTICLE I
Purpose of the Plan
The purpose of the KBR Supplemental Executive Retirement Plan is to provide
supplemental retirement benefits to Participants in order to promote growth of
the Company and provide additional means of attracting and holding qualified
competent executives.
ARTICLE II
Definitions
Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.
     (A)Account: An individual account for each Participant on the books of such
Participant’s Employer to which is credited amounts allocated for the benefit of
such Participant pursuant to the provisions of Article IV, Paragraph (D) and
interest credited pursuant to the provisions of Article IV, Paragraph (G).
     (B) Allocation Year: The calendar year for which an allocation is made to a
Participant’s Account pursuant to Article IV.
     (C) Board: The Board of Directors of the Company.
     (D) Code: The Internal Revenue Code of 1986, as amended.
     (E) Committee: The administrative committee appointed by the Compensation
Committee to administer the Plan.
     (F) Compensation Committee: The Compensation Committee of the Board.
     (G) Company: KBR, Inc., or, only for amounts deferred under the HAL Plan
and similar purposes, Halliburton Company.
     (H) Deconsolidation Date: The date upon which an event reduces the amount
of the Company stock owned directly or indirectly by Halliburton Company to be
less than the amount required for Halliburton Company to control the Company
within the meaning of Section 1504(a)(2) of the Code.
     (I) Effective Date: The Deconsolidation Date.
     (J) Employee: Any employee of an Employer. The term does not include
independent contractors or persons who are retained by an Employer as
consultants only.
     (K) Employer: The Company, each of the entities identified on Schedule A
and each eligible organization designated as an Employer in accordance with the
provisions of Article III of the Plan.

1



--------------------------------------------------------------------------------



 



     (L) ERISA: The Employee Retirement Income Security Act of 1974, as amended.
     (M) Grandfathered Plan: The Halliburton Company Supplemental Executive
Retirement Plan as in effect on December 31, 2004, the material terms of which
have not been materially modified (within the meaning of Section 409A) after
October 3, 2004, and are preserved and continued in the Plan as reflected in
Appendix A.
     (N) Grandfathered Plan Account: A memorandum bookkeeping account
established on the records of the Employer for a Participant that is credited
with specified deferrals of amounts earned and vested prior to January 1, 2005,
and the amounts earned on such amounts determined in accordance with
Article XIII of the Grandfathered Plan. A Participant has a 100% non-forfeitable
interest in his or her Grandfathered Plan Account at all times.
     (O) HAL Plan: The Halliburton Company Supplemental Executive Retirement
Plan, as amended and restated effective December 7, 2005 and as subsequently
amended with respect to any period up to the Effective Date.
     (P) Participant: A Senior Executive who is selected as a Participant for an
Allocation Year. The Compensation Committee shall be the sole judge of who shall
be eligible to be a Participant for any Allocation Year. The selection of a
Senior Executive to be a Participant for a particular Allocation Year shall not
constitute him or her a Participant for another Allocation Year unless he or she
is selected to be a Participant for such other Allocation Year by the
Compensation Committee.
     (Q) Plan: The KBR Supplemental Executive Retirement Plan, as amended from
time to time, constituting a continuation of the HAL Plan.
     (R) Section 409A: Section 409A of the Code and applicable Treasury
authorities.
     (S) Senior Executive: An Employee who is a senior executive, including an
officer, of an Employer (whether or not he or she is also a director thereto),
who is employed by an Employer on a full-time basis, who is compensated for such
employment by a regular salary and who, in the opinion of the Compensation
Committee, is one of the key personnel of an Employer in a position to
contribute materially to its continued growth and development and to its future
financial success.
     (T) Subsidiary: At any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of the Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 80% or more.
     (U) Termination of Service: “Separation from service” or “Termination of
Employment”, as defined in proposed Treasury Regulation §1.409A-1(h), with an
Employer for any reason other than a transfer between Employers.

2



--------------------------------------------------------------------------------



 



     (V) Trust: Any trust created pursuant to the provisions of Article VII.
     (W) Trust Agreement: The agreement establishing the Trust.
     (X) Trustee: The trustee of the Trust.
     (Y) Trust Fund: Assets under the Trust as may exist from time to time.
ARTICLE III
Administration of the Plan
     (A) The Compensation Committee shall appoint a Committee to administer,
construe and interpret the Plan. Such Committee, or such successor Committee as
may be duly appointed by the Compensation Committee, shall serve at the pleasure
of the Compensation Committee. Decisions of the Committee, with respect to any
matter involving the Plan, shall be final and binding on the Company, its
shareholders, each Employer and all officers and other executives of the
Employers. For purposes of ERISA, the Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.
     (B) The Committee shall maintain complete and adequate records pertaining
to the Plan, including but not limited to Participants’ Accounts, amounts
transferred to the Trust, reports from the Trustee and all other records which
shall be necessary or desirable in the proper administration of the Plan. The
Committee shall furnish the Trustee such information as is required to be
furnished by the Committee or the Company pursuant to the Trust Agreement.
     (C) The Company shall indemnify and hold harmless each member of the
Committee against any and all expenses and liabilities arising out of his or her
administrative functions or fiduciary responsibilities, including any expenses
and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which such member shall be indemnified hereunder shall include,
without limitation, the amounts of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.
     (D) The Committee may designate any Subsidiary as an Employer by written
instrument delivered to the Secretary of the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Committee
required by the terms of or with respect to the Plan; provided, however, that
the terms of the Plan may be modified so as to increase the obligations of an
Employer only with the consent of such Employer, which consent shall be
conclusively presumed to have been given by such Employer upon its submission of
any

3



--------------------------------------------------------------------------------



 



information to the Committee required by the terms of or with respect to the
Plan. Except as modified by the Committee in its written instrument, the
provisions of this Plan shall be applicable with respect to each Employer
separately, and amounts payable hereunder shall be paid by the Employer which
employs the particular Participant, if not paid from the Trust Fund.
     (E) No member of the Committee shall have any right to vote or decide upon
any matter relating solely to himself or herself under the Plan or to vote in
any case in which his or her individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Compensation
Committee shall appoint a temporary substitute member to exercise all the powers
of the disqualified member concerning the matter in which he or she is
disqualified.
ARTICLE IV
Allocations Under the Plan;
Participation in Plan; Selection for Awards
     (A) Each Allocation Year the Compensation Committee shall, in its sole
discretion, determine what amounts shall be available for allocation to the
Accounts of the Participants pursuant to Paragraph (D) below.
     (B) No award shall be made to any person while he or she is a voting member
of the Compensation Committee.
     (C) The Compensation Committee from time to time may adopt, amend or revoke
such regulations and rules as it may deem advisable for its own purposes to
guide in determining which of the Senior Executives it shall deem to be
Participants for a particular Allocation Year and the method and manner of
payment thereof to the Participants.
     (D) The Compensation Committee, during the Allocation Year involved or
during the next succeeding Allocation Year, shall determine which Senior
Executives it shall designate as Participants for such Allocation Year and the
amounts allocated to each Participant for such Allocation Year. In making its
determination, the Compensation Committee shall consider such factors as the
Compensation Committee may in its sole discretion deem material. The
Compensation Committee, in its sole discretion, may notify a Senior Executive at
any time during a particular Allocation Year or in the Allocation Year following
the Allocation Year for which the award is made that he or she has been selected
as a Participant for all or part of such Allocation Year, and may determine and
notify him or her of the amount which shall be allocated to such Participant for
such Allocation Year. The decision of the Compensation Committee in selecting a
Senior Executive to be a Participant or in making any allocation to him or her
shall be final and conclusive, and nothing herein shall be deemed to give any
Senior Executive or his or her legal representatives or assigns any right to be
a Participant for such Allocation Year or to be allocated any amount except to
the extent of the amount, if any, allocated to a Participant for a particular
Allocation Year, but at all times subject to the provisions of the Plan.

4



--------------------------------------------------------------------------------



 



     (E) A Senior Executive whose service is terminated during the Allocation
Year may be selected as a Participant for such part of the Allocation Year prior
to his or her Termination of Service and be granted such award with respect to
his or her services during such part of the Allocation Year as the Compensation
Committee, in its sole discretion and under any rules it may promulgate, may
determine.
     (F) Allocations to Participants under the Plan shall be made by crediting
their respective Accounts on the books of their Employers as of the last day of
the Allocation Year. Accounts of Participants shall also be credited with
interest as of the last day of each Allocation Year, at the rate set forth in
Paragraph (G) below, on the average monthly credit balance of the Account being
calculated by using the balance of each Account on the first day of each month.
Prior to Termination of Service, the annual interest shall accumulate as a part
of the Account balance. After Termination of Service, the annual interest for
such Allocation Year may be paid as more particularly set forth hereinafter in
Article VII, Paragraph (C).
     (G) Interest shall be credited on amounts allocated to Participants’
Accounts at the rate of 5% per annum for periods prior to Termination of Service
and at the rate of 10% per annum for periods subsequent to Termination of
Service.
ARTICLE V
Non-Assignability of Awards
No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in this
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a “qualified domestic relations order” as such term is defined
in Section 206(d)(3)(B) of the ERISA and Section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant’s “earliest retirement age” as such term is defined in
Section 206(d)(3)(E)(ii) of the ERISA and Section 414(p)(4)(B) of the Code.
Attempts to transfer or assign by a Participant (other than in accordance with
the preceding sentence) shall, in the sole discretion of the Compensation
Committee after consideration of such facts as it deems pertinent, be grounds
for terminating any rights of such Participant to any awards allocated to but
not previously paid over to such Participant.
ARTICLE VI
Vesting
All amounts, including interest, credited to a Participant’s Account prior to
the 2005 Allocation Year shall be fully vested and not subject to forfeiture for
any reason, except as provided in Article V, regardless of the number of years
of participation in the Plan by such Participant. All amounts, including
interest, credited to a Participant’s Account, which are attributable to the
2005 Allocation Year and any subsequent Allocation Years in which such
Participant may

5



--------------------------------------------------------------------------------



 



receive an award, shall be fully vested and not subject to forfeiture for any
reason, except as provided in Article V, when such Participant has five
consecutive years of participation in the Plan as measured from the date such
Participant first became a Participant in the Plan.
ARTICLE VII
Distribution of Awards
     (A) Upon Termination of Service of a Participant the Committee (i) shall
certify to the Trustee or the treasurer of the Employer, as applicable, the
amount credited to the Participant’s Account on the books of each Employer for
which the Participant was employed at a time when he or she earned an award
hereunder, and (ii) shall determine whether the payment of the amount credited
to the Participant’s Account under the Plan is to be paid directly by the
applicable Employer, from the Trust Fund, if any, or by a combination of such
sources (except to the extent the provisions of the Trust Agreement if any,
specify payment from the Trust Fund).
     (B) Any amounts payable under Paragraph (A) above shall be paid in a single
lump sum payment upon Termination of Service. Notwithstanding the foregoing, in
the case of a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, any payments payable as a result of the
Employee’s termination of employment (other than death or Disability) shall not
be payable before the earlier of (i) the date that is six months after the
Employee’s termination of employment, (ii) the date of the Employee’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
For purposes of the Plan, a Participant shall be a “specified employee” for the
twelve-month period beginning on April 1 of a Plan Year if the Participant is a
“key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5) of the Code) as of December 31 of the preceding Plan Year. The
Trustee or the treasurer of the Employer, as applicable, shall make payments of
awards in the manner designated, subject to all of the other terms and
conditions of this Plan and the Trust Agreement if any. This Plan shall be
deemed to authorize the payment of all or any portion of a Participant’s award
from the Trust Fund to the extent such payment is required by the provisions of
the Trust Agreement, if any.
     (C) Interest on any payment to be paid to a specified employee under
Paragraph (B) above that is delayed because of Section 409(A) shall be paid with
the final payment. In such case, the interest is accrued on an annual basis, and
the “specified employee” will be entitled to the prorated portion of such annual
interest, as calculated up until the actual date of payout pursuant to this
Paragraph.
     (D) If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant. The Committee shall cause the Trustee or the treasurer of the
Employer, as applicable, to pay to the estate of the Participant all of the
benefits then standing to his or her credit in a lump sum.
     (E) If the Plan is terminated pursuant to the provisions of Article VIII,
the Compensation Committee may, at its election and in its sole discretion,
cause the Trustee or the

6



--------------------------------------------------------------------------------



 



treasurer of the Employer, as applicable, to pay to all Participants all of the
awards then standing to their credit in the form of lump sum payments, provided
such distribution is in compliance with the requirements of Section 409A.
ARTICLE VIII
Nature of Plan
This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers. Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.
ARTICLE IX
Funding of Obligation
Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a domestic
trust if the provisions of the trust agreement creating the Trust require the
use of the Trust’s assets to satisfy claims of an Employer’s general unsecured
creditors in the event of such Employer’s insolvency and provide that no
Participant shall at any time have a prior claim to such assets. Any transfers
of assets to a trust may be made by each Employer individually or by the Company
on behalf of all Employers. The assets of the Trust shall not be deemed to be
assets of this Plan.
ARTICLE X
Amendment or Termination of Plan
The Compensation Committee shall have the power and right from time to time to
modify, amend, supplement, suspend or terminate the Plan as it applies to each
Employer, provided that no such change in the Plan may deprive a Participant of
the amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants’ Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum. Any such modification,
amendment, supplement suspension or termination shall be in writing and signed
by a member of the Compensation Committee.

7



--------------------------------------------------------------------------------



 




ARTICLE XI
General Provisions
     (A) No Participant shall have any preference over the general creditors of
an Employer in the event of such Employer’s insolvency.
     (B) Nothing contained herein shall be construed to give any person the
right to be retained in the employ of an Employer or to interfere with the right
of an Employer to terminate the employment of any person at any time.
     (C) If the Committee receives evidence satisfactory to it that any person
entitled to receive a payment hereunder is, at the time the benefit is payable,
physically, mentally or legally incompetent to receive such payment and to give
a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Committee may direct that such payment thereof be paid to such individual or
institution maintaining or having custody of such person, and the receipt of
such individual or institution shall be valid and a complete discharge for the
payment of such benefit.
     (D) Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his or her hands.
     (E) Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.
     (F) THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE
OF TEXAS EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
     (G) It is intended that the provisions of this Plan satisfy the
requirements of Section 409A and that the Plan be operated in a manner
consistent with such requirements to the extent applicable. Therefore, the
Committee may make adjustments to the Plan and may construe the provisions of
the Plan in accordance with the requirements of Section 409A.

8



--------------------------------------------------------------------------------



 



ARTICLE XII
Effective Date
This Plan shall be effective from the Effective Date and shall continue in force
during subsequent years unless amended or revoked by action of the Compensation
Committee.

            KBR, INC.
      By   /s/ William P. Utt       William P. Utt       President and Chief
Executive Officer    

9



--------------------------------------------------------------------------------



 



SCHEDULE A
KBR Technical Services, Inc.

10



--------------------------------------------------------------------------------



 



APPENDIX A
Articles XIII, XIV and XV of the Plan are referred to as the “Grandfathered
Plan”. The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Senior Executives on or before December 31, 2004.
This Appendix A preserves the material terms of the Grandfathered Plan as in
effect on December 31, 2004, and is intended to satisfy the requirements of
Section 409A as to grandfathered amounts. The provisions of this Appendix A
shall apply to, and be effective only with respect to, the deferral of earned
and vested amounts under the Grandfathered Plan before January 1, 2005, and the
amounts earned on such deferrals credited at any time. The Plan provides for
separate accounting of such amounts deferred, earned, and vested before
January 1, 2005, and the Credited Investment Return thereon.
No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein. Pursuant to Section 1.409A-6(a)(4) of
the Proposed Treasury Regulations, a modification is material “if a benefit or
right existing as of October 3, 2004 is materially enhanced or a new material
benefit or right is added....”.
The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and
Appendix A. Wherever the Plan has added, changed, or otherwise altered any terms
of the Grandfathered Plan that were in effect on December 31, 2004, in a manner
that would constitute a material modification, as described above, such changes
will be disregarded in the administration of the Grandfathered Plan Accounts
herein.
ARTICLE XIII
Allocations Under the Plan
Interest shall be credited on amounts allocated to Participants’ Accounts at the
rate of 5% per annum for periods prior to Termination of Service and at the rate
of 10% per annum for periods subsequent to Termination of Service.
ARTICLE XIV
Vesting
All amounts credited to a Participant’s Account shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.
ARTICLE XV
Distribution of Awards
     (A) Upon Termination of Service of a Participant the Committee (i) shall
certify to the Trustee or the treasurer of the Employer, as applicable, the
amount credited to the Participant’s Account on the books of each Employer for
which the Participant was employed at a time when he or she earned an award
hereunder, (ii) shall determine whether the payment of

11



--------------------------------------------------------------------------------



 



the amount credited to the Participant’s Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund) and (iii) shall determine
and certify to the Trustee or the treasurer of the Employer, as applicable, the
method of payment of the amount credited to a Participant’s Account, selected by
the Committee from among the following alternatives:
     (1) single lump sum payment upon Termination of Service;
     (2) payment of one-half of the Participant’s balance upon Termination of
Service, with payment of the additional one-half to be made on or before the
last day of a period of one year following Termination of Service;
     (3) monthly installments over a period not to exceed ten years with such
payments to commence upon Termination of Service.
The above notwithstanding, if the total amount credited to the Participant’s
Account upon Termination of Service is less than $50,000, such amount shall
always be paid in a single lump sum payment upon Termination of Service.
     (B) Interest on the second half of a payment under Paragraph (A)(2) above
shall be paid with the final payment, while interest on payments under Paragraph
(A)(3) above may be paid at each year end or may be paid as a part of a level
monthly payment computed by the Committee through the use of such methodologies
as the Committee shall select from time to time for such purpose.
     (C) If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant. The Committee shall cause the Trustee or the treasurer of the
Employer, as applicable, to pay to the estate of the Participant all of the
awards then standing to his or her credit in a lump sum or in such other form of
payment consistent with the alternative methods of payment set forth above as
the Committee shall determine after considering such facts and circumstances
relating to the Participant and his or her estate as it deems pertinent.
     (D) If the Plan is terminated pursuant to the provisions of Article VIII,
the Compensation Committee may, at its election and in its sole discretion,
cause the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.

12